Opinion issued October 31, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01117-CV
____________

IN RE RICHARD O. LUCIO, Relator



Original Proceeding on Petition for Writ of Habeas Corpus



MEMORANDUM  OPINION
	Relator, Richard R. Lucio, petitions this Court for a post-conviction writ of
habeas corpus under Tex. Code Crim. P. Ann. art. 11.07 (Vernon Supp. 2002).  This
Court has no jurisdiction to hear a post-conviction application for writ of habeas
corpus in felony cases.  See Board of Pardons & Paroles ex rel. Keene v. Eighth
Court of Appeals, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995).
	Accordingly, we dismiss relator's application for writ of habeas corpus for
want of jurisdiction.  All requested relief is denied.
 Only the Court of Criminal Appeals and the District Courts have power to issue
the writ of habeas corpus in a felony case; and it is their duty, upon proper motion,
to grant the writ under rules prescribed by law. Tex. Code Crim. P. art. 11.05
(Vernon 1977), art. 11.07 (Vernon Supp. 2002).
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.